ICO, Inc. Announces Financial Results for Quarter Ended December 31, 2009 HOUSTON, TEXAS, February 4, 2010 – ICO, Inc. (Nasdaq: ICOC), global producer of custom polymer powders and plastic film concentrates, today announced its results for the quarter ended December 31, First Quarter Highlights · Volumes increased 6% sequentially and 11% over prior year · Revenues increased 6% sequentially and 8% over prior year · Net income of $1.0 million, or $.04 per share, after merger related expenses of $0.9 million, or $.03 per share · Net debt (total debt outstanding less cash) at $15.0 million as of December 31, 2009 First Quarter 2010 vs. First Quarter 2009 Revenues for the three months ended December 31, 2009 were $85.4 million, an increase of $6.0 million or 8% compared with the same quarter of the previous year.Volumes, which increased 11%, increased revenues by $8.0 million.The volume increase was seen throughout the Company’s business units, a good indication of the recovery the Company is experiencing.The translation effect of stronger foreign currencies increased revenues by $8.1 million.Lower average selling prices, as a result of lower resin prices, reduced revenues by $10.1 million.As a result of the volume and revenue improvements, gross profit increased $4.5 million or 44% to $14.6 million.Gross margins improved 440 basis points from 12.7% to 17.1%.This improvement was a result of the increased volumes as well as a more stable resin pricing environment. Selling, general and administrative expenses (“SG&A”) increased $1.0 million or 11% primarily as a result of $0.9 million of merger related expenses.Operating income increased $2.7 million to $2.3 million as a result of the gross profit increase partially offset by the higher SG&A. Net income was $1.0 million or $.04 per share in the three months ended December 31, 2009 compared with a net loss of $1.1 million or $.04 per share in the first quarter of fiscal year 2009.The improvement in net income of $2.1 million was primarily caused by the increase in volumes. “Our business has continued to pick up as we recover from the global recession as evidenced by our volumes growing 11% compared to last year.Additionally, the first quarter was the second consecutive quarter to show sequential volume improvement, despite the fact that the first quarter is typically a seasonally slow quarter due to December,” stated President and CEO, A. John Knapp, Jr. First Quarter 2010 vs.
